Exhibit 10.13
SEPARATION AGREEMENT AND COVENANTS


1.
PARTIES.

 
The parties to this Separation Agreement and Covenants (hereinafter “Agreement”)
are Albert Aimers and Clicker, Inc., a Nevada corporation (“Clicker”).
 
1.1           ALBERT AIMERS.
For the purposes of this Agreement, Aimers means Albert Aimers, Aimers’ heirs,
executors, administrators, assigns, and spouse (as applicable).
 
1.2           THE COMPANY.
 
For purposes of this Agreement the “Clicker” means Clicker, and all
subsidiaries, affiliated companies and other business entities thereof, all
predecessors and successors of each, and all of each entity’s officers,
shareholders, directors, employees, agents, or assigns, in their individual and
representative capacities.
 
2.
BACKGROUND AND PURPOSE.

 
Aimers has been employed by Clicker as its Chief Executive Officer.  Aimers’
employment will end effective as of date hereof (the “Termination Date”).  The
parties are entering into this Agreement to define the severance relationship
and to settle fully and finally, any and all claims Aimers may have against
Clicker, whether asserted or not, known or unknown, including, but not limited
to, claims arising out of or related to Aimers’ employment, claim for
reemployment, board membership, board observation rights, any termination or any
other claims whether asserted or not, known or unknown, past or future, that
relate to Aimers’ employment, termination, reemployment, or application for
reemployment.
 
3.           ACKNOWLEDGEMENTS, REPRESENTATIONS AND COVENANTS.
 
3.1           PAYMENT.
 
Aimers agrees that in consideration for the payment required pursuant to Section
5 below, he hereby releases and discharges Clicker from the payment of any
earned salary and accrued vacation pay, expense reimbursement, loans or advances
made by Aimers that are owed through the Termination Date or thereafter, except
as other set forth herein.
 
3.2           EMPLOYEE BENEFITS.
 
Aimers acknowledges and agrees that he has received information regarding his
rights to health insurance continuation.  To the extent Aimers has such rights,
nothing in this Agreement will impair those rights.
 
3.3           AGREEMENT COVENANTS.
 
Aimers acknowledges and agrees that his Employment Agreement dated December 14,
2009 (the “Employment Agreement”), is terminated and of no further force or
effect as of the Termination Date, except insofar as Article 6 continues to be
in force with respect to confidential information and inventions.
 
 
 
 
 
1

--------------------------------------------------------------------------------

 
 
3.4           INTERIM CFO SERVICES.
 
For the period from the date of this Agreement to the earlier of:  (i) the date
the Company files with the SEC its Quarterly Report on Form 10-Q for the period
ended February 28, 2011 (the “10-Q”); (ii) April 19, 2011; or (iii) the date on
which the Company terminates services, Aimers agrees to continue to serve as
Chief Financial Officer (“CFO”) of the Company.  Services to be provided by
Aimers in this capacity shall include:
 
·  
Coordinate filing of the quarterly financials and file by deadline for period
ending February 28, 2011.

·  
Liaison with Chief Executive Officer (“CEO”) on all outstanding payables and
logistics for the Company.

·  
Make himself available to Company headquarters in Florida, as required, but no
more than six days. The Company shall be directly responsible for all reasonable
travel expenses associated with said travel.

·  
Assist the Company with the filing of state documents for the Company and its
subsidiaries.

·  
Consult with CEO on general policies and procedures for running of the Company.

·  
Consult with CEO on CFO selection and/or provide to advice CEO on
responsibilities of CFO and derivative liability calculations and reporting.

 
In consideration for services to be provided by Aimers as CFO, he shall be paid
an aggregate of $18,750.  Such amount shall be paid in full by the transfer of
ownership of all furniture located in the Company’s California office.
 
3.5           SHARE RETIREMENT, FORFEITURE AGREEMENT AND ESCROW OF COMMON STOCK.
 
Aimers owns an aggregate of owns an aggregate of 26,771,045 shares of the
Company common stock, either directly or through Junior Capital Inc. (“Aimers’
Shares”).  Aimers agrees that 2,677,105 of Aimers’ Shares shall be returned to
the Company and cancelled effective as of the date of this Agreement.  Aimers
shall deliver the appropriate stock certificate, medallion guaranteed for
transfer, together with such other documents as the Company may reasonably
request.  Aimers shall execute the Lock-Up Agreement attached hereto as Exhibit
3.5(a) with respect to the remaining Aimers’ Shares.  In addition, Aimers has
agreed to execute the Share Forfeiture Agreement attached hereto as Exhibit
3.5(b), whereby Aimers has agreed to forfeit the remaining Aimers’ Shares unless
the Company fails to achieve $100,000 in gross revenues during the next 12
months, pursuant to which the Aimers’ Shares will be held pursuant to the escrow
agreement attached hereto as Exhibit 3.5(c).
 
3.6           ASSIGNMENT AND ASSUMPTION OF OUTSTANDING DEBT.
 
As of the date of this Agreement, the Company has outstanding liabilities to
employees and/or directors named on Schedule 3.6 hereto (the
“Liabilities”).  Effective as of the date of this Agreement, (a) the Company
hereby conveys, assigns, transfers and delegates to Aimers, his successors and
permitted assigns, all of the Company’s rights, duties and obligations pursuant
to the Liabilities, and (b) Aimers hereby accepts the above assignment of all of
the Company’s rights, duties and obligations pursuant to the Liabilities and
agrees to be bound by and to assume such duties and obligations.
 
4.           RELEASES.
 
4.1           AIMERS’ RELEASE.
Aimers waives, acquits, forever discharges and hereby releases Clicker from any
and all claims, demands, actions, or causes of action, whether known or unknown,
arising from or related in any way to any employment of or past or future
failure or refusal to employ Aimers by Clicker, or any other past or future
claim (except as reserved by this Agreement or where expressly prohibited by
law) that relates in any way to Aimers’ employment, employment contract, board
membership, board observation rights, any termination, compensation, benefits,
reemployment or application for employment, with the exception of any claim
either party may have for enforcement of this Agreement.  This release includes
any and all claims, direct or indirect, which might otherwise be made under any
applicable local, state or federal authority, including but not limited to any
claim arising under the state or local statutes where Aimers was employed by
Clicker dealing with employment, discrimination in employment, Title VII of the
Civil Rights Act of 1964, the Civil Rights Act of 1991, the Americans With
Disabilities Act, the Family and Medical Leave Act of 1993, the Equal Pay Act of
1963, Executive Order 11246, the Rehabilitation Act of 1973, the Uniformed
Services Employment and Reemployment Rights Act of 1994, the Age Discrimination
in Employment Act, the Older Workers Benefit Protection Act, the Fair Labor
Standards Act, wage and hour statutes of the state where employed, all as
amended, any regulations under such authorities, or any other applicable
statutory contract, tort, or common law theories, except that Aimers does not
release Clicker from its obligations under this Agreement, its contribution and
indemnification obligations arising hereunder or otherwise, or from any coverage
under any policy of insurance providing indemnity and related costs for the
benefit of Aimers.
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
4.2           CLICKER RELEASE.
 
Clicker waives, acquits, forever discharges and hereby releases Aimers from any
and all claims, demands, actions, or causes of action, whether known or unknown,
arising from or related in any way to any employment of Aimers by Clicker, stock
ownership or any other past or future claim (except as reserved by this
Agreement or where expressly prohibited by law) that relates in any way to
Aimers’ employment, employment contract, board membership, board observation
rights, any termination, compensation, benefits, reemployment or application for
employment, with the exception of any claim either party may have for
enforcement of this Agreement or any claims which arise from fraud or
intentional misconduct.
 
4.3           NO ADMISSION OF LIABILITY.
 
It is understood and agreed that the acts done and evidenced hereby and the
release granted hereunder is not an admission of liability on the part of Aimers
or Clicker, by whom liability has been and is expressly denied.
 
5.           CONSIDERATION.
 
5.1           RETURN OF PREFERRED STOCK
 
Concurrent with the execution of this Agreement, Aimers shall deliver to Clicker
any certificates he possess for shares of Class A Preferred Stock of Clicker,
which shares are hereby cancelled as of the date hereof.
 
5.2           PAYMENT TO AIMERS
 
Concurrent with receipt of this Separation Agreement properly and fully endorsed
by Aimers, Clicker will pay Aimers the sum of One Hundred Thousand Dollars
($100,000.00), in payment of accrued salary and in further consideration of this
Agreement.  In addition, upon filing of the 10-Q, Clicker will pay Aimers the
sum of Twenty-Five Thousand Dollars ($25,000.00), which payment will be
conditioned upon the timely filing of the 10-Q and Aimers executing the 10-Q in
his capacity as CFO.
 
6.           MUTUAL NONDISPARAGEMENT.
 
Aimers agrees that Aimers will not disparage or make false statements about
Clicker.  Clicker should report to Aimers any actions or statements that are
attributed to Aimers that Clicker believes are disparaging or false.  Clicker
may take actions consistent with the provision for breach of the agreement
should it determine that Aimers has disparaged or made false statements about
Clicker.
Clicker agrees that its officers and directors will not disparage or make false
statements about Aimers.  Aimers should report to Clicker any actions or
statements that are attributed to Clicker’s officers or directors which Aimers
believes are disparaging or false.  Aimers may take actions consistent with the
provision for breach of this Agreement should Aimers determine that Clicker’s
officers or directors have disparaged or made false statements about Aimers.
 
7.           CONFIDENTIAL, PROPRIETARY AND TRADE SECRET INFORMATION.
 
Aimers acknowledges the continuing duties under the Employment Agreement signed
by Aimers and agrees not to use or disclose confidential, proprietary or trade
secret information learned while an employee of Clicker or its predecessors,
including the terms of this Agreement, and covenants not to breach that duty
(except as required by law).  Should Aimers, Aimers’ attorney or agents be
requested in any judicial, administrative, or other proceeding or investigation
to disclose confidential, proprietary or trade secret information Aimers learned
while an employee of Clicker or its predecessors, Aimers shall promptly notify
Clicker of such request.
 
8.           COVENANTS.
 
 
8.1
COVENANT NOT TO PROSECUTE OR MAINTAIN ANY ACTION OR PROCEEDING.



In exchange for the consideration contained herein, Aimers covenants as to
Clicker, not to prosecute or hereafter maintain or institute any action at law,
suit or proceeding in equity, administrative or any proceeding of any kind or
nature whatsoever for any reason related in any way to any claim released
herein.  Aimers further covenants and agrees that Aimers will not raise any
claim against Clicker, by way of defense, counterclaim or cross-claim or in any
other manner, on any alleged claim, demand, liability or cause of action
released herein.  At the time of his execution of this Agreement, Aimers
represents that there are no claims, complaints or charges pending against
Clicker in which Aimers is a party or complainant.  Further, Aimers acknowledges
and agrees there are no unasserted workers’ compensation claims through the date
of his execution of this Agreement.
In exchange for the consideration contained herein, Clicker covenants as to
Aimers, not to prosecute or hereafter maintain or institute any action at law,
suit or proceeding in equity, administrative or any proceeding of any kind or
nature whatsoever for any reason related in any way to any claim released
herein.  Clicker further covenants and agrees that Clicker will not raise any
claim against Aimers, by way of defense, counterclaim or cross-claim or in any
other manner, on any alleged claim, demand, liability or cause of action
released herein.  At the time of his execution of this Agreement, Clicker
represents that there are no claims, complaints or charges pending against
Aimers in which Clicker is a party or complainant.
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
 
8.2           COVENANT TO RETURN ALL COMPANY PROPERTY.
 
Aimers agrees to return all property of Clicker or Clicker, if any, within seven
(7) days after Aimers’ execution of this Agreement.  For the purposes of this
Agreement, property includes, but is not limited to, credit cards, keys, card
keys, computers, computer files, all originals and copies of all documents, cell
phone, palm pilot, equipment, supplies, and any other property belonging to
Clicker.
 
8.3           COOPERATION IN DEFENSE OF COMPANY; CONSULTATION.
 
Aimers covenants now and in the future that Aimers will reasonably cooperate
with  Clicker to the best of Aimers’ ability in the defense of any claim brought
against Clicker of which Aimers has any personal knowledge (“Defense Services”)
at no additional cost to Clicker beyond what is provided by this
Agreement.  Clicker agrees it will reimburse Aimers’ reasonable out-of-pocket
expenses in providing such Defense Services.  In addition, Aimers agrees to
reasonably provide specific operations information to Clicker as requested in a
reasonable, timely and clear manner to allow Clicker to continue and/or complete
job tasks, activities, assignments, to continue effective relationships with
business partners by responding to reasonable inquiries as needed by telephone.
 
8.4           INDEMNITY
 
Aimers and Clicker shall have entered into the Indemnification Agreement
attached hereto as Exhibit A.
 
8.5           RESIGNATION FROM BOARD OF DIRECTORS.
 
By executing this Agreement, Aimers hereby tenders his resignation as an officer
and a director of Clicker and any subsidiaries of Clicker effective as of the
date hereof.
 
9.
ARBITRATION OF CERTAIN DISPUTES; CLAIMS FOR IRREPARABLE HARM; VENUE.



Except as provided below, Aimers and Clicker agree that should any dispute arise
between the parties whether or not arising out of this Agreement, the issue
shall be submitted to arbitration in New York, New York before one arbitrator
pursuant to the then current employment rules of the American Arbitration
Association.  In such event, each party shall pay its own costs and attorneys’
fees.  Notwithstanding the above, in the event either party wishes to obtain
equitable relief for violations of paragraphs 6, 7, or 8 including, without
limitation, specific performance, immediate issuance of a temporary restraining
order or preliminary injunction enforcing this Agreement, it may bring a claim
for such relief in arbitration or in an action in an applicable court in New
York.
 
10.
SCOPE OF AGREEMENT.

 
The provisions of this Agreement shall be deemed to obligate, extend to, and
inure to the benefit of the parties: Clicker’s affiliates, successors,
predecessors, assigns, directors, officers, and employees; and each parties
insurers, transferees, grantees, legatees, agents and heirs, including those who
may assume any and all of the above-described capacities subsequent to the
execution and effective date of this Agreement.
 
11.
OPPORTUNITY FOR ADVICE OF COUNSEL.

 
Aimers acknowledges that Aimers has been encouraged by Clicker to seek advice of
counsel with respect to this Agreement and has had the opportunity to do so.
 
12.
SEVERABILITY.

 
Every provision of this Agreement is intended to be severable.  In the event any
term or provision of this Agreement is declared to be illegal or invalid for any
reason whatsoever by an arbitrator or a court of competent jurisdiction or by
final and unappealed order of an administrative agency of competent
jurisdiction, such illegality or invalidity should not affect the balance of the
terms and provisions of this Agreement, which terms and provisions shall remain
binding and enforceable.
 
13.           NO WAIVER.
 
Failure of either party to enforce any term of this Agreement shall not
constitute a waiver of the party’s right to enforce that term or any other term
of this Agreement.
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
 
14.           COSTS AND ATTORNEY’S FEES.
 
The parties each agree to bear their own costs and attorneys’ fees which have
been or may be incurred in connection with any matter herein or in connection
with the negotiation and consummation of this Agreement or any action to enforce
the provisions of this Agreement.
 
15.
GOVERNING LAW.

 
The rights and obligations of the parties under this Agreement shall in all
respects be governed by the laws of the United States and the State of Nevada.
 
16.           ENTIRE AGREEMENT: MODIFICATION.
 
This Agreement and the Indemnification Agreement signed by Aimers and Clicker
contain the entire agreement and understanding among the parties as to Aimers’
separation as an employee and director.  This Agreement supersedes and replaces
all other prior negotiations and proposed agreements, written or oral as to
Aimers’ separation.  Aimers and Clicker acknowledge that no other party, nor
agent nor attorney of any other party, has made any promise, representation, or
warranty, express or implied, not contained in this Agreement concerning the
subject matter of this Agreement or to induce this Agreement, and Aimers and
Clicker acknowledge that they have not executed this Agreement in reliance upon
any such promise, representation, or warranty not contained in this Agreement.
 
No modification or waiver of any of the provisions or any future representation,
promise or addition shall be binding upon the parties unless made in writing and
signed by the parties.
 
[SIGNATURE PAGE FOLLOWS]
 
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has executed this Separation Agreement and
Convenants as of the 7th day of March, 2011.



 
CLICKER, INC.
         
 
By:
/s/ LLOYD LAPIDUS       Name:   Lloyd Lapidus       Title: Chief Executive
Officer                       /s/ ALBERT AIMERS       
Albert Aimers
 




         

 
6

--------------------------------------------------------------------------------

 






SCHEDULE 3.6


Name
 
Hak Leng
Poli Bou
Tony Vu
Tyson Le
Tom Hemingway


 
 
 
 
 
 
7